                      Case 5:21-cv-00631-JKP-ESC Document 1-2 Filed 07/06/21 Page 1 of 7
FILED        ~
5/3/2621 12:29 PM
Mary Angie Garcia
Bexar County District Clerk
                                                                                                     citpps
Accepted By: Krystal Torres


                                               CAUSE NO. 2021C108685
                 BENJAMIN GARCIA,                                                    IN THE DISTRICT COURT

                             Plaintiff,

                 VA                                                                        JUDICIAL DISTRICT

                 STATE FARM COUNTY MUTUAL
                 INSURANCE COMPANY OF TEXAS,
                      Defendant.                                                      BEXAR COUNTY, TEXAS


                                               PLAINTIFF' S ORIGINAL PETITION


              TO THE HONORABLE JUDGE OF SAID COURT:

                        NOW COMES, BENJAMIN GARCIA, hereinafter referred to by name or as Plaintiff,

              and complains of STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF

              TEXAS, hereinafter referred to by name or as Defendant, and for cause of action would

              respectfully show unto the Court as follows:

                                          I.     DISCOVERY CONTROL PLAN LEVEL

                        Plaintiff contends that discovery shall be conducted under a Discovery Level 3, pursuant

              to the TEXAS RULES OF CIVIL PROCEDURE.

                                                 II.     PARTIES AND SERVICE

                        1.        Plaintiff, BENJAMIN GARCIA, is an individual who is a resident of Bexar

              County, Texas.

                        2.

                                  a. Defendant, STATE FARM COUNTY MUTUAL INSURANCE

                                      COMPANY OF TEXAS is a Texas insurance company and may be served

                                      with process through its attorney for service, Corporation Service Company,

                                      211 E 7th St. Ste. 620 Austin, Texas 78701-3218. Citation requested.

              ORIGINAL PETITION AND DISCOVERY REQUESTS                                 PAGE 1 OF 7

                                                            EXHIBIT A-1
         Case 5:21-cv-00631-JKP-ESC Document 1-2 Filed 07/06/21 Page 2 of 7
4~




                                  III.    JURISDICTION AND VENUE

             3.     This Court has jurisdiction over the Defendant because Defendant is a resident of

     the State of Texas. Venue is proper in because all or a substantial part of the events or omissions

     giving rise to this claim occurred in the county. TEX. CIv. PRAC. & REM. CODE § 15.002(a)(1).

             Pursuant to Tex. R. Civ. P. 47 this is a cause of action that exceeds $1,000,000.00 in

     damages and is within the Court's jurisdictional limits.



                                               IV.     FACTS

             4.     On or about November 29th 2019, Plaintiff BENJAMIN GARCIA was lawfully

     and legally driving in Bexar County, Texas in a 2018 Black Ford F-150 when he was suddenly,

     violently, and without warning rear-ended by a 2017 Black Toyota Camry operated by Pedro

     Jimenez causing a two-car accident. Plaintiff suffered lifelong injuries, extensive medical bills,

     and suffered severe emotional distress following this violent impact. Plaintiff was taken to San

     Antonio Military Medical Center by Schertz EMS at the scene of this accident. After months of

     treatment, Plaintiff was recommended for Rotator Cuff Repair Surgery which has been delayed

     due to the COVID-19 Pandemic.

            Officer Ricardo Mena, Jr. (#31331) of the Selma Police Department arrived on scene and

     reported these events. Officer Mena cited Pedro Jimenez for failing to control his speed.

            Subsequently, Plaintiff filed an underinsured motorist claim with STATE FARM

     COUNTY MUTUAL INSURANCE COMPANY OF TEXAS seeking payment of the under

     insured motorists benefits in which Plaintiff is entitled to under their policy. STATE FARM

     COUNTY MUTUAL INSURANCE COMPANY OF TEXAS has not paid or timely approved

     Plaintiff's claim for her under insured motorists benefits and continues to act in bad faith.


     ORIGINAL PETITION AND DISCOVERY REQUESTS                               PAGE 2 OF 7
    Case 5:21-cv-00631-JKP-ESC Document 1-2 Filed 07/06/21 Page 3 of 7




                                             DAMAGES

        As a direct and proximate result of the collision and the negligent conduct of the Defendant,

Plaintiff suffered severe bodily injury to their spine and mind. These specific injuries and their ill

effects have, in turn, caused the Plaintiffs physical and mental conditions to deteriorate generally

and the specific injuries and ill effects alleged have caused and will, in all reasonable probability,

cause the Plaintiff to suffer consequences and ill effects of this deterioration throughout their

bodies for a long time in the future, if not for the balance of their natural lives. As a further result

of the nature and consequences of their injuries, the Plaintiff suffered great physical and mental

pain, suffering and anguish and in all reasonable probability, will continue to suffer in this manner

for a long time into the future, if not for the balance of their natural lives.

        As a further result of all of the above, Plaintiff have incurred expenses for medical care and

attention. A total amount for Plaintiff inedical expenses is unknown at this time as they are still

treating. These expenses were incurred for the necessary care and treatment of the injuries

resulting from the incident complained of. The charges are reasonable and were the usual and

customary charges made for such services in the county where they were incurred. Plaintiff seeks

monetary relief over $1,000,000.00.

        As a further result of the injuries sustained by Plaintiff, they will require further medical

care and attention and will incur future reasonable and necessary expenses for their medical care

and attention, an expense which is unknown at this time as Plaintiff are still treating.


                   PREJUDGMENT AND POST-JUDGMENT INTEREST

        Plaintiff further requests both pre judgment and post judgment interest on all damages as

allowed by law.

                                       CAUSES OF ACTION

                                 RESPONDEAT SUPERIOR OF
ORIGINAL PETITION AND DISCOVERY REQUESTS                                  PAGE 3 OF 7
     Case 5:21-cv-00631-JKP-ESC Document 1-2 Filed 07/06/21 Page 4 of 7




        STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS


        All acts, actions and/or omissions complained of herein were committed either by

Defendant STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS

themselves or by and through one of its employees within the course and scope of their

employment with STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF

TEXAS.


                           CONDITIONS PRECEDENT AGAINST

                            DEFENDANT INSURANCE CARRIER

        All conditions precedent to recovery has been performed or have occurred.


        FIRST CAUSE OF ACTION AGAINST STATE FARM COUNTY MUTUAL
            INSURANCE COMPANY OF TEXAS: BREACH OF CONTRACT

        Defendant STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF

TEXAS breached the insurance contract by failing to provide coverage, resulting in damages to

the Plaintiff.


      SECOND CAUSE OF ACTION AGAINST STATE FARM COUNTY MUTUAL
       INSURANCE COMPANY OF TEXAS: UNFAIR INSURANCE PRACTICES

        Defendant STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS

is guilty of unfair insurance practices in violation of article 21.21, §16 of the Texas Insurance

Code, and the statutes, rules, and regulations incorporated by the provision. These unfair

practices have been producing causes of Plaintiffl s actual damages.

     THIRD CAUSE OF ACTION AGAINST STATE FARM COUNTY MUTUAL
  INSURANCE COMPANY OF TEXAS: BREACH OF THE DUTY OF GOOD FAITH
                         AND FAIR DEALING

        Defendant STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF

ORIGINAL PETITION AND DISCOVERY REQUESTS                               PAGE 4 OF 7
    Case 5:21-cv-00631-JKP-ESC Document 1-2 Filed 07/06/21 Page 5 of 7




TEXAS has breached their duty of good faith and fair dealing by denying Plaintiff claims

without any reasonable basis and by failing to conduct a reasonable investigation of Plaintiff

claims and failing to effect prompt resolution of Plaintiff's claim. STATE FARM COUNTY

MUTUAL INSURANCE COMPANY OF TEXAS's breach has been a producing and

proximate cause of Plaintiff's actual damages.

                   FOURTH CAUSE OF ACTION AGAINST
       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS:
                         VIOLATION OF DTPA

       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS, is
liable because their actions constitute violations of the TEXAS DECEPTIVE TRADE PRACTICES ACT
("DTPA"). Specifically, Defendant violated the DTPA in one or more of the following aspects:
               (a) Representing that the goods or services have characteristics or benefits that
                   they do not have in violation of TEx. BUS. & C0M1v1. CODE § 17.46(b)(5);
               (b) Representing that the goods or services are of a particular standard, quality
                       or grade, or that the goods are of a particular style or model, that they are
                   not in violation of TEx. BUs. & Comv1. CODE §17.46(b)(7);
               (c) Representing that an agreement confers rights or involves rights, remedies, or
                   obligations that it does not, or that are prohibited by law in violation of TEx.
                   Bus. & COMNI. CoDE § 17.46(b)(12);
               (d) Failing to disclose information about the goods or services that was known at
                   the time of the transaction when the failure to disclose was intended to induce
                   Plaintiff to enter into a transaction that Plaintiff would not have entered into if
                   the information had been disclosed in violation of TEx. BUS. & CoIvIM. CODE
                   § 17.46(b)(24); and
               (e) Acting in an unconscionable manner in that Defendant's denial of Plaintiff's
                   claim took advantage of Plaintiff's lack of knowledge, ability, experience, or
                   capacity to a grossly unfair degree in violation of TEx. BUS. & COIvIM. CODE §
                   17.50 (a)(3).
                                           DAMAGES

       Defendant STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS


ORIGINAL PETITION AND DISCOVERY REQUESTS                                PAGE 5 OF 7
    Case 5:21-cv-00631-JKP-ESC Document 1-2 Filed 07/06/21 Page 6 of 7




acts have been producing and proximate causes of Plaintiff actual and economic damages which

are in excess of the minimum jurisdictional limits of this court. Plaintiff is entitled to judgment in

the amount of their policy limits of the under insured motorist policy in the amount of

$30,000.00.

                        ADDITIONAL DAMAGES AND PENALTIES

        STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS's conduct

was committed knowingly. Accordingly, Defendant STATE FARM COUNTY MUTUAL

INSURANCE COMPANY OF TEXAS is liable for additional damages as authorized by Texas.

Ins. Code Ann. Article 21.21, § 16(b) (1), and DTPA § 17.50 (b) (1).

       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS acted

with conscious indifference to the rights of Plaintiff in breaching the duty of good faith and fair

dealing; therefore, STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF

TEXAS is liable for exemplary damages. Additionally, Plaintiff is also entitled to the 12%

penalty allowed by TEx. INS. CODE CHAP`rER 542 based on STATE FARM COUNTY MUTUAL

INSURANCE COMPANY OF TEXAS's refusal to pay the claim.

                                        ATTORNEY'S FEES
        Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to TEx. CIv.

PxAC. & RE1v1. CoDE Ar1r1 § 38.001 (8); TEx. INs. CoDE §542.060; and DTPA § 17.50 paid by

STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS.

                                         JURY DEMAND

        Plaintiff demands a trial by jury and tenders payment this date of the required jury fee.

                                                 PRAYER

        FOR THESE REASONS, Plaintiff request that the Defendant be cited to appear and

answer, and on final trial hereafter, the Plaintiff have judgment against Defendant in an amount

within the jurisdictional limits of this Court, together with all pre judgment and post judgment
ORIGINAL PETITION AND DISCOVERY REQUESTS                                PAGE 6 OF 7
    Case 5:21-cv-00631-JKP-ESC Document 1-2 Filed 07/06/21 Page 7 of 7




interest as allowed by law, costs of Court, and for such other and further relief to which Plaintiff

may be justly entitled by law and equity, including, but not limited to:

                           A. Pain and suffering in the past;
                           B. Pain and suffering in the future;
                           C. Mental anguish in the past;
                           D. Mental anguish in the future;
                           E. Past medical expenses;
                           F. Future medical expenses;
                           G. Physical impairment in the past;
                           H. Physical impairment in the future;
                           I. Physical disfigurement in the past;
                           J. Physical disfigurement in the future;
                           K. Loss of past wages;
                           L. Loss of future wages;
                           M. Loss of wage earning capacity;
                           N. Loss of consortium;
                           O. Property damage;
                           P. Diminutive value of property
                           Q. Loss of use;
                           R. Pre judgment interest;
                           S: Post judgment interest; and
                           T. Exemplary damages.


                               RESPECTFULLY SUBMITTED,

                                              MCCORMICK LAw FIRM
                                              400 S. INDUSTRIAL BLVD
                                              EULESS, TX 76040
                                              FAx (832) 888-7777
                                              TEL: (682) 444-4444

                                      BY:       /S/CAGNEYMCCORMICK
                                              W. CAGNEY MCCORMICK
                                              STATE BAR NO. 24083473
                                              *EMAIL: CAGNEYMAC a,TEIEINJURYAT"I'ORNEY.L:kw
                                              GRADY J. BLOCK
                                              STATE BAR NO. 24120616
                                              *EMAIL: GBLOCK(Q~TI-IEINJURYATTORNEY.LAW


                                              ATTORNEYS FOR PLAINTIFF




ORIGINAL PETITION AND DISCOVERY REQUESTS                               PAGE 7 OF 7
